IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Cogan House Township                   :
                                       :
           v.                          :     No. 1899 C.D. 2017
                                       :
David Lenhart and                      :
Dianne Lenhart,                        :
                    Appellants         :

                                    ORDER

            NOW, January 8, 2019, having considered appellee’s application for

reargument and appellants’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge